UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7676



RICHARD LEE PUTMAN,

                                              Plaintiff - Appellant,

          versus


FRANK CASSELL, Sheriff; THOMAS NELSON, Lieu-
tenant; GAIL TAYLOR, Sergeant; PATSY DICKER-
SON, Nurse; MIKE HATCHER, Paramedic,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-97-549)


Submitted:   April 20, 1999                   Decided:   May 21, 1999


Before ERVIN and HAMILTON, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Richard Lee Putman, Appellant Pro Se. Mark Timothy Williams, WIL-
LIAMS, MORRISON, LIGHT & MOREAU, Danville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Lee Putman appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Putman v. Cassell, No. CR-97-549 (W.D. Va.

Oct. 28, 1998).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2